UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ELVIN GENAO,
                                Plaintiff,
                                                                       20-CV-2838 (CM)
                    -against-
                                                                   ORDER OF DISMISSAL
 FEDERAL BUREAU OF INVESTIGATION                                   UNDER 28 U.S.C. § 1651
 NEW YORK DIVISION,
                                Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       On June 5, 2019, the Court barred Plaintiff from filing any new action in forma pauperis

(IFP) without first receiving the Court’s permission to file. See Genao v. Saint Pauls Church,

1:19-CV-2704, 6 (S.D.N.Y. June 5, 2019). Plaintiff files this new action pro se, without

prepaying the filing fees. Because Plaintiff has not requested or received permission from the

Court to file this action, it is dismissed without prejudice for Plaintiff’s failure to comply with

the June 20, 2018 order.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith and therefore IFP status is denied for the purpose of an appeal.

See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    April 9, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge
